                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

IN RE:        H&B HOLDINGS, INC.              )              Case No.: 19-82417-CRJ11
                                              )
              EIN: xx-xxx4516                 )
                                              )
                Debtor.                       )              CHAPTER 11
                                              )

                       OBJECTION TO PROOF OF CLAIM OF
                SAM T CARTER OIL COMPANY INC. [CLAIMS DOC. 19-1]

         COMES NOW United Lumber and Reman, LLC (“ULR”), an unsecured creditor in the
above-styled case, and objects to the proof of claim of Sam T. Carter Oil Company Inc. (the
“Claimant”) on grounds that follow:

                                           Background

         1.     On August 13, 2019, H&B Holdings, Inc. (the “Debtor”) commenced with this
Court a voluntary case under Chapter 11 of Title 11, United States Code (the “Petition Date”).

         2.     This Court has subject matter jurisdiction to consider and determine this motion
pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue
is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.     The Debtor is a corporation based in Colbert County, Alabama.

                                       Proof of Claim 19-1

         4.     The Debtor listed the Claimant as a potential creditor in its bankruptcy petition
and in its bankruptcy schedules filed with this Court on the Petition Date [Doc. 1].

         5.     Since the Petition Date, the Claimant has been a party listed on the Clerk of
Court’s creditors matrix.

         6.     In an Order dated September 6, 2019, this Court set November 22, 2019 as the
deadline for all creditors to file proofs of claim in this case (the “Bar Date Order”) [Doc. 27].




Case 19-82417-CRJ11          Doc 146 Filed 03/24/20 Entered 03/24/20 11:06:05                Desc
                               Main Document    Page 1 of 3
        7.      According to the certificate of service filed by the Debtor on September 6, 2019,
its counsel serviced a copy of the Bar Date Order on the entire creditors’ matrix that same day
[Doc. 28].

        8.      Accordingly, the Claimant had actual notice of the Bar Date Order. Eighteen
other creditors file timely proofs of claim in this case.

        9.      Fed.R.Bankr.P. Rule 3003(c)(2) states that the Claimant had to file a timely proof
of claim in this case to participate in any estate distribution.

        10.     On December 11, 2019, the Claimant filed a proof of claim weeks after the claims
bar date had passed.

        11.     The Claimant has not sought leave of the Court to file a late claim pursuant to
Fed.R.Bankr.P. Rule 3002(c); further, since it had actual notice of the claims bar date, it would
not be entitled to such relief.

        12.     Allowing the Claimant to participate in a distribution from the bankruptcy estate
would disadvantage those creditors who filed timely proofs of claim and be inequitable to the
estate as a whole.

        13.     Accordingly, ULR objects to Proof of Claim 19-1 on grounds that this claim was
filed untimely and without leave of the Court to extend the claims bar date as required by
Fed.R.Bankr.P. Rule 3002(c).

        WHEREFORE, premises considered, United Lumber and Reman, LLC respectfully
requests this Court to enter an Order: sustaining its objection to proof of claim 19-1; and granting
such relief as this Court deems just and proper.

        Respectfully submitted this the 24th day of March, 2020.

                                                /s/ Tazewell T. Shepard IV
                                                  Tazewell T. Shepard III
                                                  Tazewell T. Shepard IV
                                                  Attorneys for the Movant

                                                SPARKMAN, SHEPARD & MORRIS, P.C.
                                                P.O. Box 19045
                                                Huntsville, AL 35804
                                                Tel: (256) 512-9924
                                                ty@ssmattorneys.com



Case 19-82417-CRJ11           Doc 146 Filed 03/24/20 Entered 03/24/20 11:06:05               Desc
                                Main Document    Page 2 of 3
                                CERTIFICATE OF SERVICE

       This is to certify that I have this the 24th day of March, 2020 I have served the foregoing
motion on all parties as listed on the Clerk’s Certified Matrix, the Debtor, the Debtor’s counsel,
Sam T. Carter Oil Company Inc., P.O, Box 487, Sheffield, AL 35660, and the Office of the
Bankruptcy Administrator by electronic service through the Court’s CM/ECF system and/or by
placing a copy of same in the United States Mail, postage pre-paid.




                                                 /s/ Tazewell T. Shepard IV
                                                 Tazewell T. Shepard IV




Case 19-82417-CRJ11         Doc 146 Filed 03/24/20 Entered 03/24/20 11:06:05                Desc
                              Main Document    Page 3 of 3
